     JOSEPH A. WELCH, ESQ. – SBN 119312
 1   LAW OFFICES OF JOSEPH A. WELCH
     828 University Avenue
 2   Sacramento, California 95825
     Telephone: (916) 444-5501
 3   Facsimile: (916) 920-5505
     E-Mail: joewelchlaw@yahoo.com
 4
     Attorneys for Defendant JOSEPH JOHN DEASER, IV
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                         )   Case No.: 2:19-CR-0082-TLN
10
                                                       )
11                          Plaintiff,                 )   UNOPPOSED MOTION TO MODIFY
                                                       )   COURT ORDER; DECLARATION OF
12                  vs.                                )   JOSEPH A. WELCH; ORDER
                                                       )
13
     JOSEPH JOHN DEASER, IV,                           )
14                                                     )
                            Defendant.                 )
15                                                     )
16
             On May 30, 2019, the court ordered that Joseph Deaser be released on the condition that the
17
     outstanding non-extraditable warrant in the state of Arkansas be cleared within 30 days. Mr.
18
     Deaser’s defense counsel, Joseph A. Welch, is in the process of clearing the warrant and needs a 30-
19
     day extension to accomplish the task. Mr. Welch contacted Assistant United States Attorney Shelley
20
     Wager on June 27, 2019 and she agreed not to oppose a request for a 30-day extension. This request
21
     is relatively urgent considering that pretrial services has advised Mr. Deaser that if a 30-day
22
     extension is not granted by the court before June 30, 2019, he will be taken into custody on June 30,
23
     2019.
24
             It is respectfully requested that the court grant a 30-day extension of time to allow Mr.
25
     Deaser to clear the out-of-state warrant.
26
27
       DATED: June 27, 2019                                   ___/s/ Joseph A. Welch____________
28                                                            Joseph A. Welch
                                                              Attorney for Defendant


                                                        -1-
             UNOPPOSED MOTION TO MODIFY COURT ORDER; DECLARATION OF JOSEPH A. WELCH; ORDER
 1                                 DECLARATION OF JOSEPH A. WELCH
 2             I, JOSEPH A. WELCH, declare as follows:
 3             1.     I am an attorney licensed to practice in all of the courts in the State of California and
 4   I represent Defendant Joseph Deaser. I am personally familiar with the facts as set forth herein and
 5   if called upon as a witness to testify, I would and could confidently testify thereto.
 6             2.     On June 27, 2019, I was informed that because the outstanding non-extraditable
 7   warrant from the State of Arkansas had not been cleared within the 30-day time period granted by
 8   the court, Mr. Deaser would be taken into custody on June 30, 2019.
 9             3.     On June 27, 2019, my office contacted the Carroll County Sheriff’s Office in
10   Berryville, Arkansas. My office was informed that the warrant was related to a felony violation of
11   the Arkansas Hot Check Law. We were advised to contact the Carroll County District Attorney’s
12   Office.
13             4.     On June 27, 2019, I personally contacted Glenda at the Carroll County District
14   Attorney’s Office and she advised that if Mr. Deaser pays the outstanding amount owed and any
15   related fees and costs that the warrant will probably be dropped. However, Glenda advised that the
16   Hot Check Coordinator, Tamara Johnson, was on vacation and would not return until July 8, 2019.
17   Glenda advised that she could not provide me with the exact amount owed to clear the warrant until
18   Ms. Johnson returned from vacation.
19             5.     I respectfully request a 30-day extension to allow me to clear the warrant to avoid Mr.
20   Deaser going into custody.
21             I declare under penalty of perjury under the laws of the state of California that the foregoing
22   is true and correct. This declaration was executed on June 27, 2019.
23
                                                                 ___/s/ Joseph A. Welch____________
24                                                               Joseph A. Welch
25                                                               Attorney for Defendant

26
27
28



                                                          -2-
               UNOPPOSED MOTION TO MODIFY COURT ORDER; DECLARATION OF JOSEPH A. WELCH; ORDER
 1                                               ORDER
 2          The Court having read and considered Defendant’s Unopposed Motion to Modify Court
 3   Order, which this Court incorporates by reference into this Order in full, hereby finds that GOOD
 4   CAUSE exists to enter the above Order wherein Defendant has been granted an additional 30 days
 5   to clear any outstanding warrants and will be completed on or before July 30, 2019.
 6          IT IS SO ORDERED this 27th day of June 2019.
 7
 8
 9
10
                                                               Troy L. Nunley
11                                                             United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      -3-
             UNOPPOSED MOTION TO MODIFY COURT ORDER; DECLARATION OF JOSEPH A. WELCH; ORDER
